Citation Nr: 1703344	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-03 275 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a left elbow disability. 

3.  Entitlement to service connection for a disability of the third digit of the left hand, to include as secondary to the left elbow disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 2006 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran has mentioned in an October 2016 statement that she continues to be homeless.  Her status as a homeless Veteran has not been flagged by VA. As such, the Veteran's case should be flagged and should receive the requisite accompanying attention.  

The Board recognizes that the Veteran has raised the issue of service connection for military sexual trauma (MST) in an October 2016 statement.  To the extent such correspondence was an attempt to bring a claim, the Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDING OF FACT

The Veteran's respiratory disability, left elbow disability, and a disability of the third digit of the left hand have been linked by medical professionals to her active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability, dyspnea, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a left elbow disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for a disability of the third digit of the left hand have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Given the favorable disposition of the claim for service connection on appeal, the Board finds that any potential error in notification and development duties needed to substantiate the claim are harmless.

The Veteran asserts that her respiratory disability, left elbow disability, and a disability of the third digit of the left hand are directly related to her service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

The Veteran has a current diagnosis of a respiratory disability (dyspnea), left elbow disability, and a disability of the third digit of the left hand.  Thus, the first element of service connection is met.

As to the issue of in service incurrence, the Veteran's service treatment records (STRs) show ongoing complaints of, and treatment for, dyspnea, a left elbow disability, and issues with the third digit of the left hand that were deemed related to the left elbow disability.  

Turning to whether there is a medical nexus, medical professionals have stated that the Veteran's diagnosed respiratory disability (dyspnea), left elbow disability, and a disability of the third digit of the left hand are directly related to her active service. See April 2009 VA examination, June 2013 VA treatment records.

As such, the Veteran's claims of entitlement to service connection for a respiratory disability (dyspnea), left elbow disability, and a disability of the third digit of the left hand are granted.


ORDER

Entitlement to service connection for a respiratory disability, identified as dyspnea, is granted.

Entitlement to service connection for a left elbow disability is granted. 

Entitlement to service connection for a disability of the third digit of the left hand is granted. 





____________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


